DETAILED ACTION
This is a first action on the merits addressing the disclosure provided.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 as provided 22 April 2021 and claim 15 are provided 09 May 2021 are pending and examined.

General Information
Applicant is encouraged to review MPEP 714 and 37 CFR 1.121 for providing proper correspondence with the Office.  For example, amendments to the claims should have the status of all claims shown.  The disclosure will be examined as best understood, however, future submissions that do not comply with USPTO practice may be subject to treatment as non-compliant.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings dated 09 May 2021, are not entered as they constitute new matter.  These images have not been previously presented, nor is the disclosure clear that applicant had possession of these images as provided at the time of filing.

Specification
Applicant’s substitute specification dated 22 April 2021, is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner will not repeat multiple instances of the same issue for brevity. 

	In general, the claims are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim is provided as a listing of elements, however, no interrelation is provided among the elements.

Claim 1: A portable opened window mounted outdoor enclosure comprising: a vertical member (indefinite as “vertical” is a direction with respect to the surface of the Earth and is constant regardless of the orientation of the device); flexible shelf support members (lacks antecedent basis); an outdoor shelf member; a lanyard member; and a bar member.  
  
Claim 2: A portable opened window mounted outdoor enclosure as defined in claim 1, further comprising removably attachable barriers (a second example of lack of antecedent basis, e.g., “a…barrier” or “a first….barrier….and a second….barrier” or equivalent) which prevent traversal of insects and/or temperature differences between the outdoors and indoors.
 
Claim 6: A portable opened window mounted outdoor enclosure as defined in claim 1, wherein pets access said enclosure from the upward facing side of said indoor shelf member (lacks antecedent basis and “upward” is indefinite for the same reason as “vertical” previously addressed), and said pets access the upward facing side of said indoor shelf member from said enclosure.  

Claim 7: A portable opened window mounted outdoor enclosure as defined in claim 1, wherein said shelf members fold into, and be held in a position of planar equality (indefinite as to the metes and bounds of what constitutes “planar equality”) with said vertical member.  

Claim 8: A portable opened window mounted outdoor enclosure as defined in claim 1, wherein said shelf members are supported by flexible support members (indefinite as to whether this is the same or different members previously addressed)  which transfer all downward force to vertical member (indefinite as to whether this is the same or different vertical member previously referenced) which then transfers said downward force to the building from which said outdoor enclosure protrudes.  

Claim 9: A portable opened window mounted outdoor enclosure as defined in claim 1, wherein said vertical member self-adjusts (indefinite as to the metes and bounds of what constitutes “self-adjusts”) to the horizontal width of an opened window.  

Claim 10: A portable opened window mounted outdoor enclosure as defined in claim 1, wherein said vertical member engages said opened window in numerous places (indefinite as to the metes and bounds of what constitutes “numerous”).  

Claim 15: A portable opened window mounted outdoor enclosure as defined in claim 1, wherein said vertical member can be manually adjusted to the horizontal width of an opened window, then be fixed to that horizontal width afterwards (indefinite to how the adjustment of the vertical member relates to the horizontal width).

Those claims listed under this heading are rejected for either being replete with the same issues, or by being dependent from a rejected claim, either directly or indirectly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Angelo (U.S. Publication 2007/0163512) in view of Welker (U.S. Patent 4,161,924).

Claim 1: Di Angelo discloses a portable opened window mounted outdoor enclosure comprising: a vertical member (Fig. 29: 46); flexible shelf support members (60); an outdoor shelf member (62); and a bar member (36).  Di Angelo does not disclose the lanyard member.  Welker discloses a shelter system for pets that includes a lanyard (250).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a lanyard member in order to prevent an animal attached to the lanyard from leaving the shelter as desired and restrain the animal.

Claim 2: the obvious modification of the prior art provides the portable opened window mounted outdoor enclosure as defined in claim 1, further comprising removably attachable barriers (Di Angelo: 74, 67) which prevent traversal of insects and/or temperature differences between the outdoors and indoors.  

Claim 3: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, further comprising a removably attachable and collapsible canopy (Di Angelo: 16, which is taught as a foldable canopy in paragraph [0059]) which shields said enclosure from precipitation and sunlight (as would be the result).  

Claim 4: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, further comprising a removably attachable indoor shelf member (58) which attaches to said flexible shelf support members (either directly or indirectly via 20).  

Claim 5: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said enclosure is collapsible (as the members 60 are flexible, the enclosure would necessarily collapse).  

Claim 6: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein pets access said enclosure from the upward facing side of said indoor shelf member, and said pets access the upward facing side of said indoor shelf member from said enclosure (as shown and best understood, 20 is an upward facing side and the pets access the shelf in this manner).
  
Claim 7: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said shelf members fold into, and be held in a position of planar equality with said vertical member (Di Angelo: as best understood, see Fig. 13, which shows 46 in planar equality with 58 as best understood and the shelf member can fold via the support members).  

Claim 8: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said shelf members are supported by flexible support members (60 as best understood) which transfer all downward force to vertical member which then transfers said downward force to the building from which said outdoor enclosure protrudes (as occurs under the rules governing physics and structural analysis).  

Claim 9: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said vertical member self-adjusts to the horizontal width of an opened window (as best understood, see Fig. 19, which shows adjustment can result to a horizontal width).  

Claim 10: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said vertical member engages said opened window in numerous places (as shown and best understood, see Fig. 21 of Di Angelo which appears to meet the engagement limitation).  

Claim 11: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said lanyard member can attach to numerous objects, which exist within the interior of the building to which said opened window belongs, with the objective of preventing said portable opened window mounted outdoor enclosure from falling to the ground outside said window (the obvious modification of the prior art has full capability of functioning in the claimed manner, including prevention from falling if attached to another object as claimed).  

Claim 12: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said bar member can engage the interior of the building to which said opened window belongs with the objective of preventing said portable opened window mounted outdoor enclosure from falling to the ground outside said window (ass Figs. generally which shows the bar achieving this).
  
Claim 13: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said bar member is adjustable (see Di Angelo, Fig. 7: it is adjustable via system 28).  

Claim 14: the obvious modification of the prior art provides an indoor shelf member as defined in claim 4, further comprising a removably attachable climbing member (Di Angelo: 126) which pets can utilize to climb onto said indoor shelf member.

Claim 15: the obvious modification of the prior art provides a portable opened window mounted outdoor enclosure as defined in claim 1, wherein said vertical member can be manually adjusted to the horizontal width of an opened window, then be fixed to that horizontal width afterwards (Di Angelo: via members 82).

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Wheeler (U.S Patent 2,758,456), Nelson (U.S. Patent 1,512,792), Borke (U.S. Patent 3,010,534), Cano Coscia (U.S. Publication 2019/0352104), Fickes (U.S. Publication 2016/0192613), Martinez, III (U.S. Publication 2016/0262344), Malachowski (U.S. Patent 7,530,331), .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649